   Case: 1:19-cv-03171 Document #: 157 Filed: 01/28/21 Page 1 of 3 PageID #:3193




                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


URBAN 8 DANVILLE CORPORATION, an                             Case No. 1:19-cv-03171
Illinois corporation, and URBAN 8 MACOMB                     Judge Mary M. Rowland
CORPORATION, an Illinois corporation,                        Magistrate Judge Jeffrey Cole

                Plaintiffs,

        v.

NATIONWIDE AFFORDABLE HOUSING
FUND 4, LLC, an Ohio limited liability
company, SCDC, LLC, an Ohio limited
liability company, and WENTWOOD
CAPITAL ADVISORS, LP, a Texas limited
partnership,

                Defendants.


               MOTION OF CHRISTINA RIECK LOUKAS FOR LEAVE TO
                    WITHDRAW AS COUNSEL FOR PLAINTIFFS

        Pursuant to Local Rule 83.17, Christina Rieck Loukas (“Movant”) of the law firm

Winthrop & Weinstine, P.A. (“Winthrop & Weinstine”) hereby moves for leave to withdraw her

appearance as counsel for Urban 8 Danville Corporation and Urban 8 Macomb Corporation

(“Plaintiffs”). In support thereof, Movant respectfully states as follows:

        1.      On May 16, 2019, Movant was admitted pro hac vice to appear on behalf of

Plaintiffs.

        2.      Movant and Winthrop & Weinstine no longer represent Plaintiffs in this litigation.

        3.      David A. Davenport and Sean M. Zaroogian of the law firm BC Davenport, LLC

and Caitlin Martini Mika of the law firm Arnold & Porter Kaye Scholer LLP will continue to act

as counsel to Plaintiffs.
   Case: 1:19-cv-03171 Document #: 157 Filed: 01/28/21 Page 2 of 3 PageID #:3194




       4.      Permitting Movant to withdraw as counsel for Plaintiffs will not jeopardize or

negatively impact the Plaintiffs’ case, and it will not delay or prejudice any other party.

       5.      For all the above reasons, the Court should grant Movant leave to withdraw her

appearance on behalf of Plaintiffs.


       WHEREFORE, the undersigned counsel respectfully requests that the Court enter an

Order: (a) granting this motion; (b) granting Movant leave to withdraw her appearance as

counsel for Plaintiffs; and (c) granting such other relief as the Court deems just and equitable.


Dated: January 28, 2021                           WINTHROP & WEINSTINE, P.A.


                                                  /s/ Christina Rieck Loukas
                                                  Christina Rieck Loukas, (admitted pro hac vice)
                                                  225 South Sixth Street, Suite 3500
                                                  Minneapolis, Minnesota 55402
                                                  Tel: (612) 604-6400
                                                  Email: cloukas@winthrop.com

                                                  -and-

                                                  David A. Davenport, (admitted pro hac vice)
                                                  Sean M. Zaroogian (pro hac vice forthcoming)
                                                  BC DAVENPORT, LLC
                                                  801 S. Marquette Avenue, Suite 200
                                                  Minneapolis, MN 55402
                                                  Tel: (612) 445-8012
                                                  Email: david@bcdavenport.com
                                                  Email: sean@bcdavenport.com

                                                  -and-

                                                  Caitlin Martini Mika
                                                  ARNOLD & PORTER
                                                  70 West Madison Street, Suite 4200
                                                  Chicago, IL 60602
                                                  Tel: (312) 583-2300
                                                  Email: caitlin.mika@arnoldporter.com

                                                  Attorneys for Plaintiffs
                                                  2
   Case: 1:19-cv-03171 Document #: 157 Filed: 01/28/21 Page 3 of 3 PageID #:3195




                                 CERTIFICATE OF SERVICE

       I, Christina Rieck Loukas, hereby certify that on January 28, 2021, the foregoing

MOTION OF CHRISTINA RIECK LOUKAS FOR LEAVE TO WITHDRAW AS

COUNSEL FOR PLAINTIFFS was filed via the Court’s CM/ECF System, which will

automatically serve and send notification of such filing to all registered attorneys of record.



                                                  /s/ Christina Rieck Loukas
                                                      Christina Rieck Loukas
